Citation Nr: 1203810	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for degenerative joint disease (DJD), right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 1963. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran's DJD, right knee, is manifested by forward range of motion from zero degrees extension to 125 degrees flexion, at its most limited, without findings subluxation or lateral instability, symptoms of dislocated or removed semilunar cartilage including locking or effusion, tibia and fibular impairment, genu recurvatum, or ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent for DJD, right knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, the Secretary is required to inform the appellant of the information and evidence not of record that (1) is necessary to substantiate the claim, (2) the Secretary will seek to obtain, if any, and (3) the appellant is expected to provide, if any, and to request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the initial claim for a right knee disability was granted in December 2007 rating decision appealed, and the current appeal arises from the veteran's disagreement with the evaluation originally assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated (service connection has been proven) thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the veteran's claim for a higher initial evaluation was appealed directly from the initial rating decision in which service connection for a right knee disability was granted, no further action under section 5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, neither the Veteran nor his representative has argued that inadequate notice was provided and that such notice has resulted in prejudice to the Veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Notwithstanding, VA sent the Veteran a letter in August 2006 advising him of the elements required to support a claim for service connection for a right knee disability and of the respective duties of VA and the claimant in obtaining supporting evidence.  This letter further informed him how evaluations and effective-dates were established.  

The record also reflects that all pertinent, available treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations in November 2007 and September 2008.  The Veteran's representative has argued that the examiner does not have the requisite expertise to examine the Veteran and evaluate his right knee disability, as his area of expertise is anesthesiology, rather than orthopedics.  However, the Board notes that the representative has not challenged the examiner's medical credentials as a medical doctor, or M.D.  The medical evidence shows that the examiner, A.V.Y., is identified as a physician in the VA examination report.  As a physician, he would have completed the necessary medical education and training to provide findings to conduct a physical examination of the Veteran's right knee joint, and to make an opinion on the level of functional impairment therein.  See 38 C.F.R. § 3.159(a)(1); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  See also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

The Board notes that the examiner did not state that the claims file had been reviewed in conjunction with conducting the November 2007 VA examination.  However, the claims file was reviewed in conjunction with the September 2008 examination report.  As the reports were conducted by the same examiner, the Board finds that this review is sufficient for the purposes of this claim.  The examinations were otherwise based on interview and examination of the Veteran, and clinical tests.  They are therefore adequate for the purpose of evaluating this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
The Veteran has stated that he receives Social Security Administration (SSA) disability benefits.  However, the Veteran has reported in his VA examinations that these benefits were awarded based on his back and left knee disabilities, which are not service-connected.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

The current claim is for an increased evaluation of the service-connected right knee disability.  As the SSA disability benefits were granted based on disabilities other than the Veteran's right knee, they are not likely to be relevant in the present case, which concerns the level of right knee disability.  Moreover, the Veteran's complaints, his lay witness statements and VA treatment records dated through 2008, in aggregate (and discussed fully below), do not reflect any complaints or treatment for right knee disability that would indicate that the 2007 and 2008 VA examinations do not fully address the Veteran's concerns relative to his right knee.  Accordingly, the Board finds that is not necessary to obtain SSA records prior to adjudicating the present claim.  

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

The Veteran seeks an increased evaluation for his service-connected right knee disability.  

At the outset, the Board notes that, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating is extension is limited to 10 degrees; and a 20 percent rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Ankylosis of the knee warrants a 30 percent evaluation if at a favorable angle in full extension or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Impairment of the tibia and fibula is evaluated as 10 percent disabling for malunion with slight knee or ankle disability, and at 20 percent for moderate knee or ankle disability.  Non union of the tibia and fibula with loose motion requiring a brace is evaluated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).  A veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  In this regard the Board notes that the Veteran has appealed the evaluation assigned from the December 2007 decision that originally granted service connection, effective in August 2006.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Analysis

Service connection was granted for DJD of the right knee in a December 2007 evaluation.  A 10 percent evaluation was assigned, effective in August 2006.  

A November 2007 VA examination shows that the Veteran complained of his right knee giving way.  He reported that it hurt all the time and he evaluated the pain at a level of five or six out of ten.  He stated he was unable to walk or stand for too long; and that he could not squat, pick up any weight, or walk upstairs.  He reported that his right knee swells if he stands too long.  However, he reported that he experienced no flare-ups, no additional limitation of motion or functional impairment due to flare-ups, and no effect on his activities of daily living.  He did not report wearing a brace or needing to use a walking aid, and he reported no history of dislocation, subluxation, or surgery.  He reported that he was prescribed pain medications for his back which helped his knee, and that he also used capsaicin cream.  He reported he was not employed secondary to his left knee and back, and that he was receiving disability benefits from SSA.  

The examiner objectively observed the Veteran to ambulate and walk without any walking aids or brace.  Posture and gait were normal except that the Veteran walked slowly.  Range of motion was measured at zero to 110 degrees with pain at 110 degrees.  Limitation of motion was found secondary to pain, but no limitation of motion was observed secondary to weakness, fatigue, or repetitive use.  No incoordination was observed in the right knee.  The Veteran exhibited mild tenderness on palpation of the medial side of the right patella but no abnormal movement, guarding, or abnormal weight bearing.  There was no unusual shoe wear pattern, and no callosities.  There were no findings of any right knee deformity, swelling, edema, effusion, weakness, instability, redness or heat.  McMurray's and Lachman's tests, and Drawer sign were found to be negative.  There was no functional limitation on standing or walking in the right knee, and no evidence of ankylosis.  X-rays were found to show minimal arthritis of the right knee with no fractures or dislocation.  Soft tissues were found to be normal.  The examiner diagnosed minimal DJD of the right knee with zero to minimal loss of function secondary to pain.  The examiner did not indicate that the claims file had been reviewed.

The Veteran has submitted the statements of a two co-workers.  These statements, dated in July 2007, attest to the witnesses' observations of the Veteran limping on the right and having problems squatting and lifting.

A September 2008 VA examination was conducted for the purpose of determining the etiology of the Veteran's left knee disability, but also contains right knee findings.  The examiner, Dr. A.V.Y., is the same examiner who conducted the 2007 VA examination and stated, in this report, that the entire claims folder had been reviewed.  The Veteran reported pain at a level of four to five of ten and swelling, but no instability, stiffness, weakness, dislocation, subluxation, locking, effusion, flare-ups or inflammation.  He reported he cannot go up or down stairs without supporting himself.  He stated he was unemployed and received disability benefits due to his back.  The examiner observed the Veteran to be ambulatory and to walk without assistive devices or a brace.  Gait was normal.  Range of right knee motion was zero to 130 degrees with pain at 125 degrees, at its most limited.  There was no additional limitation of motion on repetitive use.  The right knee manifested no deformity, swelling, edema, effusion, weakness, instability, tenderness, redness, heat, abnormal movement, guarding, or abnormal weight bearing.  McMurray's and Lachman's test and Drawer sign were negative.  The Veteran was able to walk on his heels and toes, but did not squat.  There were no findings of right knee grinding or instability, or of patellar, meniscus, tendon, bursa, or other abnormality.  The examiner did not find right knee crepitus, mass, clicks, snaps or sign of Osgood-Schlatter's disease.  X-rays were reported to show bones, joints and soft tissues within normal limits.  

Private treatment records are dated in 2003 and document normal deep veins in the right leg.  VA treatment records from September 2005 to June 2008 show treatment for complaints of bilateral knee pain and treatment with prescribed pain medication.  

At the outset, the Board notes that the medical evidence does not show that the Veteran's right knee is manifested by complaints or objective observations of subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.  In addition, the medical evidence shows that the service-connected right knee is not ankylosed.  Diagnostic Codes 5257, 5262, 5263, and 5256 are therefore not for application and will not be considered.  

Concerning Diagnostic Codes 5260 and 5261, which concern limitation of flexion and extension, the above evidence does not show entitlement to an evaluation higher than 10 percent for the DJD, right knee.  Neither the Veteran's contentions nor the findings on examination and treatment records demonstrated that the Veteran's right knee joint is limited to 30 degrees flexion or less or to 15 degrees extension or more.  Rather, range of motion was measured at zero to 110 at its most limited with consideration for pain during throughout the appeal period.  VA and private treatment records document that the Veteran is prescribed medication and receives treatment for his right knee disability.  However, the record does not show limitation of flexion or extension motion such as to allow evaluation greater than 10 percent under either diagnostic code.  As the Veteran does not have a compensable limitation of both flexion and extension, the Board concludes that separate compensable evaluations based on limitation of flexion and limitation of extension are not warranted.  

Concerning Diagnostic Codes 5258 and 5259, the Veteran has complained of locking.  However, the medical evidence does not show that there have been any findings of dislocated semilunar cartilage or removal of the semilunar cartilage.  Furthermore, the objective evidence does not show locking, effusion or other symptoms of removed cartilage in the right knee joint.  Moreover, the Veteran consistently reports, and the record concurs, that he has not had surgery on his right knee.  There is no indication in the medical evidence that the service connected right knee has bene manifested by dislocated, surgically removed, or otherwise impaired cartilage.  VA examinations in 2007 and 2008 have not revealed such findings.  There are therefore no manifestations that would allow an evaluation greater than 10 percent under either diagnostic code.  In summary, none of the criteria for a higher rating are met or more nearly approximated.  

As to whether separate, compensable evaluations may be afforded, the Board is forced to conclude that the medical evidence does not present manifestations of limitation of extension as required for a compensable evaluation under Diagnostic Code 5261, or of involving the cartilage and manifested in such symptoms of locking or effusion that would warrant a compensable evaluation under Diagnostic Code 5258 or 5259.  In addition, there are simply no findings of subluxation, lateral instability or other manifestations such that would allow separate compensable evaluations under any relevant diagnostic code.  In summary, none of the criteria for a separate, compensable evaluation are met or more nearly approximated.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's statements and the statements of his witnesses.  The Veteran and his witnesses, as laypersons, are competent to testify in regard to the onset and continuity of symptomatology, and the Board accepts the veracity of his statements and that of his witnesses concerning the severity of his right knee pain, weakness, dysfunction, and impairment.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record does not show that the Veteran or his witnesses have the medical expertise required to provide a medical assessment of his right knee disability, or to establish that his right knee disability more closely approximates the criteria for a higher evaluation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  There is no reduced range of motion after repetitive motion shown in the examinations.  The Board concludes that a higher evaluation, or separate compensable evaluation, based on those factors is therefore not warranted.

The Board has considered staged ratings, but has found the evidence does not support the award of staged ratings.  See Fenderson, supra; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent treatment or hospitalization for his right knee disability, and the manifestations of the disability are not in excess of those contemplated by the schedular criteria.

The Veteran has reported that he is no longer working and that he is in receipt of disability benefits.  However, he reported in the November 2007 VA examination that he was not employed and received disability benefits due to his left knee and back disabilities, rather than his service-connected right knee.  In September 2008, he reported that he was unemployed and received disability benefits due to his back.  His complaints, therefore, cannot show that his industrial impairment from his right knee disability is in excess of those contemplated by the assigned rating.  There is no other indication that the Veteran's industrial impairment from his right knee disability exceeds those contemplated by the assigned rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has stated that he is unemployed and in receipt of disability payments.  But, the Veteran has also stated that he is unemployed because of his left knee and back disabilities-for which he is not service-connected.  The record therefore does not show that the Veteran is unemployable due to his right knee disability, and there are no specific instances or observations of impact on his ability to retain gainful employment due solely to his right knee disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

In sum, the Board finds that the preponderance of the evidence is against an evaluation greater than 10 percent for DJD, right knee.  Accordingly, an evaluation greater than 10 percent for DJD, right knee is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial evaluation greater than 10 percent for DJD, right knee, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


